DISSENTING OPINION BY
ALLEN, J.:
I respectfully dissent. The Majority concludes that under 23 Pa.C.S.A. § 2511(a)(2), Washington County Children & Youth Social Services (“CYS”) failed to carry its burden of proof with respect to terminating the parental rights of G.P. (“Father”) to S.P. (“Child”). In conducting its analysis under 23 Pa.C.S.A. § 2511(a)(2), the Majority states that “our first focus is on Father’s conduct and his efforts to rehabilitate himself and to maintain contact with [Child] during his incarceration[.]” Op. at 736. Applying this test, which is unfounded in and contrary to existing case law, the Majority finds that the trial court abused its discretion in terminating Father’s parental rights. The Majority bases its decision exclusively on the fact that while imprisoned, Father sent Child some presents and cards, took vocational training, and appealed an order denying a contact visit. See Op. at 736-37. The Majority, in contrast to the trial court, places significant weight on these facts, and in so doing, fails to pay the appropriate deference to the trial court’s credibility and weight determinations pursuant to our standard of review.
In my view, the Majority erroneously creates a test for purposes of 23 Pa.C.S.A. § 2511(a)(2) that focuses entirely on the parent’s attempts to maintain contact and communication with the child. I believe that the Majority’s holding directly contravenes In re Z.P., 994 A.2d 1108 (Pa.Super.2010). In that case, a panel of this Court correctly held that when conducting an analysis under 23 Pa.C.S.A. § 2511(a)(2), it is error for a court to consider an incarcerated parent’s efforts at “parenting” as the exclusive factor in deciding whether to terminate parental rights. In re Z.P., 994 at 1126 (“The trial *740court erred when it held Father’s efforts were the only determinative factors at issue.”). Pursuant to the Majority’s opinion, an incarcerated parent’s efforts are the sole, dispositive factor. That is, as long as the parent tries to make contact with the child while in prison, that parent’s parental rights are preserved and the child may remain in foster care. I am unable to subscribe to the Majority’s reasoning. Rather, under well-settled Pennsylvania law, “[i]f ... the parents’ incapacity cannot be remedied, then, even though the parents demonstrate their love for the children and make sincere efforts to perform parental duties, their parental rights may be terminated.” In re M.J.H., 348 Pa.Super. 65, 501 A.2d 648, 656 (1985).
Unlike the Majority, I conclude that the record contains the clear and convincing evidence necessary to terminate Father’s parental rights. Father, who was incarcerated prior to Child’s birth in May of 2005, never had a meaningful relationship with Child, and has no reasonable prospect of becoming a suitable parent for Child. The trial court found these facts credible, and placed substantial weight on them in reaching its decision to terminate Father’s parental rights. Under In re Z.P. and In re E.A.P., 944 A.2d 79, 84 (Pa.Super.2008), these facts are enough to support termination. Hence, paying the appropriate deference to the trial court’s credibility and weight determinations, I conclude that the trial court did not abuse its discretion in terminating Father’s parental rights.
Our standard of review from an order terminating parental rights is as follows:
When reviewing an appeal from a decree terminating parental rights, we are limited to determining whether the decision of the trial court is supported by competent evidence. Absent an abuse of discretion, an error of law, or insufficient evidentiary support for the trial court’s decision, the decree must stand. Where a trial court has granted a petition to involuntarily terminate parental rights, this Court must accord the hearing judge’s decision the same deference that we would give to a jury verdict. We must employ a broad, comprehensive review of the record in order to determine whether the trial court’s decision is supported by competent evidence.
In re S.H., 879 A.2d 802, 805 (Pa.Super.2005) (citation omitted).
Further,
[This Court is] bound by the findings of the trial court which have adequate support in the record so long as the findings do not evidence capricious disregard for competent and credible evidence. The trial court is free to believe all, part, or none of the evidence presented, and is likewise free to make all credibility determinations and resolve conflicts in the evidence. Though we are not bound by the trial court’s inferences and deductions, we may reject its conclusions only if they involve errors of law or are clearly unreasonable in light of the trial court’s sustainable findings.
In re M.G., 855 A.2d 68, 73-74 (Pa.Super.2004) (citation omitted). “If the court’s findings are supported by competent evidence, we must affirm the court’s decision, even if the record could support an opposite result.” In re Z.P., 994 A.2d at 1116.
Indeed, the fact of imprisonment alone does not provide sufficient grounds for the termination of parental rights. In re Adoption of K.J., 936 A.2d 1128 (Pa.Super.2007). However, an incarcerated parent’s responsibilities are not tolled during his incarceration. In re G.P.-R., 851 A.2d 967 (Pa.Super.2004). Each termination of parental rights case involving an incarcerated parent must be analyzed on its own facts, keeping in mind that the child’s need *741for consistent parental care and stability “cannot be put aside or put on hold simply because the parent is doing what he is supposed to do in prison.” In re E.A.P., 944 A.2d at 84.
To terminate parental rights under 23 Pa.C.S.A. § 2511(a)(2), the petitioner must prove: “(1) repeated and continued incapacity, abuse, neglect or refusal; (2) that such incapacity, abuse, neglect or refusal caused the child to be without essential parental care, control or subsistence; and (3) that the causes of the incapacity, abuse, neglect or refusal cannot or will not be remedied.” In Interest of Lilley, 719 A.2d 327, 330 (Pa.Super.1998); see 23 Pa.C.S.A. § 2511(a)(2).
The grounds for termination of parental rights under 23 Pa.C.S.A. § 2511(a)(2), due to parental incapacity that cannot be remedied, are “not limited to affirmative misconduct.” In re A.L.D., 797 A.2d 326, 337 (Pa.Super.2002).
[23 Pa.C.S.A. § 2511(a)(2) ] does not emphasize a parent’s refusal or failure to perform parental duties, but instead emphasizes the child’s present and future need for essential parental care, control or subsistence necessary for his physical or mental well-being. Therefore, the language in subsection (a)(2) should not be read to compel courts to ignore a child’s need for a stable home and strong, continuous parental ties, which the policy of restraint in state intervention is intended to protect. This is particularly so where disruption of the family has already occurred and there is no reasonable prospect for reuniting it.
In re E.A.P., 944 A.2d at 82 (internal citations and quotation marks omitted) (emphasis added).
“[23 Pa.C.S.A. § 2511(a)(2) ], focusing as it does on the needs of the child, requires us to examine, not the fact of a parent’s incarceration, but its effects on the child.” In re M.J.H., 501 A.2d at 656 (emphasis in original). “Under Section 2511(a)(2), the parents’ interests in the continued relationship with their children are protected by the requirement that their parental rights may not be terminated unless it is proved that their incapacity ‘cannot or will not be remedied.’ ” Id. at 654 (citations omitted). “If ... the parents’ incapacity cannot be remedied, then, even though the parents demonstrate their love for the children and make sincere efforts to perform parental duties, their parental rights may be terminated.” Id.1
Here, the record conclusively established that Father never had a meaningful relationship with Child or will likely gain the capacity to provide for her well-being within a reasonable time. When Child was born on May 7, 2005, Father was 19 years old and incarcerated, serving a five to ten year sentence after pleading guilty to third-degree murder. Prior to his incarceration, Father was adjudicated delinquent for committing burglary and was placed on juvenile probation. At the time of his incarceration, Father was unemployed and did not have his own housing or transportation.
During the first eight months of her life, Child saw Father in prison a total of six times. This is the extent to which Child and Father have been in each other’s *742physical presence. Quite simply, Child does not know Father, even though Father occasionally sent Child cards and presents.
On December 19, 2005, Child was adjudicated dependent because B.D., Child’s biological mother (“Mother”), tested positive for THC and was involved in a domestic dispute. Child and Mother were placed in foster care together. On September 9, 2008, Mother voluntarily relinquished her parental rights to Child and Child’s half-sister, N.D. Because Father was imprisoned throughout this time, Child remained in foster care. Father thus lacked the capacity and ability to parent Child from the inception of this case. In December 2008, CYS filed a petition recommending that Child’s goal be changed to adoption. On December 12, 2008, the trial court granted CYS’ petition. This Court affirmed in an unpublished memorandum. In re S.P., 986 A.2d 1292 (Pa.Super.2009) (unpublished memorandum).
Father was eligible for parole at the completion of his minimum sentence in August 2009. At the termination hearing, it was at best speculative whether Father would in fact be paroled. It was possible that Father would not be released from prison until the expiration of his sentence in August 2014.
Assuming that Father’s parole was and/or is imminent, his ability to assume custody of Child is questionable. Child has developmental delays and is possibly autistic, which would require a great deal of therapy and medical attention. The foster mother testified that Child requires permanency and a caregiver who can provide almost constant attention due to Child’s special needs. Father conceded that even if he was released early, he would have to enter a halfway house, obtain housing and employment, and fulfill the conditions of his parole. Father admitted that upon his release, he could not provide a specific time-frame in which he would gain the capacity to care for Child.
At the date of the hearing, Child was in foster care for over three years.
In remarkably similar circumstances, this Court found the termination of parental rights proper.
In In re Z.P., the father was incarcerated from September 2007, prior to his child’s birth, until June 2009. The father never visited with the child while he was incarcerated because visits were not available. The father, however, requested monthly updates on the child. The father also sent the child a birthday card and pictures of himself. While incarcerated, the father participated in various programs, including parenting classes. In June 2009, the father was transferred to a pre-release program, and requested a visit with the child. The father had a history of drug and alcohol abuse, and was imprisoned on at least two other occasions for drug-related offenses. Although the father received social security benefits, he did not contribute any money to the child’s support.
On appeal, a panel of this Court found the evidence sufficient to terminate the father’s parental rights. Particularly, this Court found that the father was not capable of meeting the essential needs of the child and would be unable to do so within a reasonable time. This was due primarily to the fact that at the time of the hearing, the father was in a pre-release program, had not been paroled, and could potentially face incarceration until 2018. In addition, this Court stated that even if the father’s parole was imminent, his ability to assume custody of the child “was speculative at best.” 994 A.2d at 1123-24. Notably, the father’s “future with respect to adequate housing and employment was completely indefinite,” and the father did not make *743any arrangements for the child to receive some of his social security benefits. Id. at 1124. The father was also unable to produce a viable kinship option to take care of the child during his transition, and he had a history of drug abuse and drug related offenses. Conceding that during his incarceration father was “proactive” in his attempts to establish contact with the child, this Court remained unconvinced that the father could properly care for the child upon his release. Id. at 1125. In sum, this Court analyzed the facts of the case vis-a-vis the Adoption and Safe Families Act (“ASFA”), and concluded:
[The child], therefore, would have to remain in foster care until some speculative point in the future before Father could care for him. Pennsylvania law does not compel this result just because an incarcerated parent participates in prison programs, shows interest in his child, participates in legal proceedings, and works toward early release from prison. The complete circumstances of the case must be considered. [The child’s] need for consistency and stability cannot be ignored, merely because Father is doing what he is supposed to do in prison. To the contrary, the ASFA-related policies now demand reasonable efforts within a reasonable time to remedy parental incapacity. [The child] has already been in foster care for the first two years of his life, and his need for permanency should not be suspended, where there is little rational prospect of timely reunification. Father’s overall parenting history revealed no genuine capacity to undertake his parental responsibilities, and the Agency’s evidence was sufficient to terminate his parental rights under subsection (a)(2).
994 A.2d at 1125-26 (emphasis added).
In In re E.A.P., the mother was convicted of crimes on four different occasions, and thus, she was incarcerated for most of the child’s life. The child was ten years old at the time of the termination proceedings, and due to the mother’s imprisonment, the mother spent a total of 17 months with the child. Significantly, the child suffered from various emotional disorders and in November 2006, the permanency goal was changed to adoption. At that time, the mother was serving a sentence for indecent assault. The mother’s sentence began in 2004 and the maximum sentence was to expire in March 2009. In prison, the mother completed various programs, including a portion of her required sex offender treatment. A termination hearing was held in March 2007.
The trial court concluded that the evidence was sufficient to terminate the mother’s parental rights. A panel of this Court affirmed on appeal. Our reasoning was as follows:
Here, the record does show that Mother has participated in prison programs. Mother has completed 2 of 7 phases of the required sex offender treatment, and she has completed over 52 weeks of parenting programs, including one focusing on dealing with children with ADHD. This is commendable, but it cannot be the decisive factor under these circumstances.
The caseworker, the therapist/psychiatric mental health specialist, and the child advocate each testified that E.A.P., in part due to her disorders, requires permanency and requires a caregiver who will be present for her. This was a recurring theme at the termination hearing. As the trial court stated, “the record in this case establishes that Mother does not have the capacity to parent [E.A.P.] because of her inability to remain present in [E.A.P.’s] life.”
*744Essentially, Mother has never really provided parental care for E.A.P. Even when she was not incarcerated, E.A.P. lived with Grandmother. Though Mother resided at Grandmother’s as well for part of that time, the remainder of that time was spent at the homes of friends and acquaintances while E.A.P. remained with Grandmother.
944 A.2d at 83.
Similar to In re Z.P., the In re E.A.P. court discounted the mother’s efforts at rehabilitation and the possibility that she may be paroled:
Each case of an incarcerated parent facing termination must be analyzed on its own facts, keeping in mind, with respect to subsection (a)(2), that the child’s need for consistent parental care and stability cannot be put aside or put on hold simply because the parent is doing what she is supposed to do in prison. We acknowledge Mother’s argument that she is doing everything that she is supposed to be doing. Under different facts, this might be determinative or given greater weight. Here, however, Mother has been in prison for most of the child’s life. There is no relationship to speak of, and in fact the record supports the court’s finding that the child does not even know Mother. Obviously this is due to the length and frequency of Mother’s incarcerations, and more recently, her sex offender status. Mother’s participation in prison programs has not altered that fact.
944 A.2d at 83-84 (emphasis added).
With respect to the mother’s future ability to parent the child, the In re E.A.P. court stated:
... It is certainly possible that come March 2009 Mother will have completed her sex offender program and may be able to be a parent to E.A.P.; however, on this record we cannot view that possibility as a “reasonable prospect.” In light of this, and despite Mother’s compliance, the bottom line remains that E.A.P. has been without essential parental care for more than two years, in fact for most of her life. 23 Pa.C.S.A. § 2511(a)(2). On this record, we simply cannot take the risk that E.A.P., who is specifically adoptable at present, should linger in foster care in the hope that Mother can or will change her conduct of the past ten years.
944 A.2d at 83-85 (citations and footnotes omitted).
Accordingly, the In re E.A.P. court upheld termination of the mother’s parental rights.
The facts of the present case conform with the holdings of In re Z.P. and In re E.A.P. Akin to In re Z.P. and In re E.A.P., Father was incarcerated prior to Child’s birth and has been incarcerated for Child’s entire life. Father has had very limited contact with Child, namely six visits within a short period of time when Child was an infant. In In re Z.P., the child could not visit the father in person, due in large part to inappropriate facilities. Here, Father was denied contact visits as a result of a court order, but similar to In re Z.P., this was because the facility was an improper environment for an infant. Quite simply, Father has had minimal contact with Child, and like the parents in In re Z.P. and In re E.A.P., Father has never assumed the status of caregiver.
While imprisoned, Father could have attempted to call Child. Father also could have petitioned for a contact visit at a later date, requested updates on Child, arranged for a non-contact visit, or otherwise taken a more active involvement with CYS. No one prevented Father from pursuing these actions. Yet the Majority finds that Father “did as much as he could possibly *745have done from prison.” Op. at 736. I simply cannot agree with the Majority’s assessment of the evidence. The record demonstrated that Father knows very little about Child, including Child’s mental health and social life. Contrary to the Majority’s position, Father’s lack of knowledge about Child’s affairs and well-being is attributable primarily to Father’s inactivity, as opposed to any restraints imposed upon him.
More importantly, the record established that Father was not capable of meeting the essential needs of Child and would be unable to do so within a reasonable time. Like the father in In re Z.P., Father was incarcerated prior to Child’s birth, and he may not be released from prison until the expiration of his sentence in August 2014. Even if Father’s parole was imminent, the record demonstrated that Father’s inability to care for Child would not likely be remedied. While Father does not have a criminal history as severe as the parents in In re Z.P. and In re E.A.P, Father, prior to his current incarceration, was adjudicated a delinquent child, had a juvenile record, and was on juvenile probation. At the time of his incarceration, Father was unemployed and did not have his own housing or transportation. Father admitted that even if he was released early, he could not provide a specific time-frame in which he would gain the capacity to care for Child. Notably, Father would have to enter a halfway house, obtain housing and employment, and fulfill the conditions of his parole while transitioning into society and taking care of Child.
Additionally, like the child in In re E.A.P., Child has developmental problems. Child is possibly autistic, which would require significant therapy. The foster mother testified that Child requires permanency and a caregiver who, besides providing constant attention, would be able to transport Child to therapy at least six times a week. Significantly, Father is reluctant to accept the fact that Child has special needs. The trial court was concerned that “[ejven if released, it is unlikely Father will be able to obtain housing, employment, transportation, fulfill his responsibilities on parole and provide the care [Child] needs, including transporting her to almost daily therapy appointments and caring for her special needs on a daily basis.” Trial Court Opinion (T.C.O.), 6/24/09, at 9. The trial court’s concern has ample support in the record. Accordingly, while there is a remote possibility that Father may be able to parent Child upon his release, this possibility is not a “reasonable prospect.” In re E.A.P., 944 A.2d at 85. By the time of the termination hearing, Child had been in foster care for over three years.
Therefore, the facts of this case fall squarely within the parameters of In re Z.P. and In re E.A.P, and the evidence of record was sufficient to terminate Father’s parental rights under 23 Pa.C.S.A. § 2511(a)(2). See In re Z.P., 994 A.2d at 1126 (“[The child] has already been in foster care for the first two years of his life, and his need for permanency should not be suspended, where there is little rational prospect of timely reunification. Father’s overall parenting history revealed no genuine capacity to undertake his parental responsibilities, and the Agency’s evidence was sufficient to terminate his parental rights under subsection (a)(2).”); In re E.A.P., 944 A.2d at 85 (“[T]he bottom line remains that E.A.P. has been without essential parental care for more than two years, in fact for most of her life. On this record, we simply cannot take the risk that E.A.P., who is specifically adoptable at present, should linger in foster care in the hope that Mother can or will change her *746conduct 2 Although it is possible that the evidence could support an opposite result, depending on the weight and credibility determinations of the fact finder, there was no abuse of discretion or error of law upon which to disturb the trial court’s decision to terminate Father’s parental rights. As illustrated above, the trial court did not terminate Father’s parental rights based solely upon the fact that Father was incarcerated. Rather, the trial court appropriately weighed the individual circumstances of this case, focusing on the effect that Father’s incarceration had on Child and the likelihood that Father’s incapacity would be remedied in the near future. See In re M.J.H., 501 A.2d at 654 and 656.
In light of the foregoing, I simply cannot risk that Child, who is adoptable at present, should linger in foster care with the improbable hope that Father will become a functional parent sometime in the future. See In re E.A.P., 944 A.2d at 85. I find no abuse of discretion or error of law on the part of the trial court in terminating Father’s parental rights.
While the circumstances of this case most closely resemble In re Z.P. and In re E.A.P., the Majority attempts to distinguish In re Z.P. and In re E.A.P. by pointing out that when compared to Father, the parents in those cases had a more detailed criminal or drug and alcohol history. Op. at 737-38. These facts, however, merely contributed toward a finding in In re Z.P. and In re E.A.P that the respective parent’s incapacity would not be remedied upon release. By no means are these facts, as the Majority suggests, a prerequisite to making such a finding. Rather, as explained above, the record adequately established that Father — even in the absence of a more checkered past — was not capable of meeting the essential needs of Child and would be unable to do so -within a reasonable time. That is, Father’s incapacity, like the parents in In re Z.P. and In re E.A.P., will not likely be remedied. Consequently, I find that the Majority improperly distinguishes In re Z.P. and In re E.A.P. when Father’s inability to parent Child is substantially the same as the parents in In re Z.P. and In re E.A.P.3
After discounting the instructive and persuasive value of In re Z.P. and In re E.A.P., the Majority concludes: “Where ... the evidence does not establish that Father has refused or neglected to undertake parental responsibilities to the extent possible while incarcerated, grounds for termination of his parental rights do not exist.” Op. at 739. According to the Majority, the sole focus under 23 Pa.C.S.A. § 2511(a)(2) lies in analyzing Father’s efforts to establish contact with Child while in prison. Op. at 736 (“Thus, our first focus is on Father’s conduct and his efforts to rehabilitate himself and to maintain contact with [Child] during his incarcera*747tion[.]”). I find that this precept of law directly contravenes our decision in In re Z.P.
In In re Z.P., the trial court found that the evidence was insufficient to terminate the incarcerated father’s parental rights under 23 Pa.C.S.A. § 2511(a)(2) because the father requested monthly updates on the child, participated in various prison programs, and sent the child birthday cards and pictures. The trial court, like the Majority in this case, reasoned that “if a parent does everything in their power under the law to care for their child, parental rights must not be terminated. It is clear from [the father’s] conduct since his incarceration that he has not evidenced a settled purpose of relinquishing his parental claim of [the child] nor has he refused or failed to perform parental duties.” 994 A.2d at 1123. A panel of this Court disagreed. The In re Z.P. court expressly concluded that the trial court committed an error of law in focusing solely on the father’s attempts to contact the child while in prison, and directly condemned the approach adopted by the Majority in this case. Specifically, the In re Z.P. court correctly concluded that “The trial court erred when it held Father’s efforts were the only determinative factors at issue.” 994 A.2d at 1126. This is because the focal point of the inquiry, for purposes of 23 Pa.C.S.A. § 2511(a)(2), is not on the incarcerated parent’s efforts to contact the child, but rather, on whether the parent’s incapacity is likely to be remedied, and the effect that the parent’s incarceration has on the child. See In re Z.P., 994 A.2d at 1126; In re M.J.H., 501 A.2d at 654 and 656; see also In re E.A.P., 944 A.2d at 82.
Although an incarcerated parent’s efforts to maintain contact with the child has a central role in termination cases under 23 Pa.C.S.A. § 2511(a)(1), see In re Adoption of Dale A., II, 453 Pa.Super. 106, 683 A.2d 297, 302 (1996), it has never been a conclusive in this Court’s case law for termination proceedings pursuant to 23 Pa.C.S.A. § 2511(a)(2).4 The Majority erroneously engages in a 23 Pa.C.S.A. § 2511(a)(1) analysis when deciding a case under 23 Pa.C.S.A. § 2511(a)(2), even though the two statutory provisions are dissimilar. As a result, the Majority’s analysis runs afoul of the plain language and spirit of 23 Pa.C.S.A. § 2511(a)(2). See In re Z.P., 994 A.2d at 1117 (“Thus, while sincere efforts to perform parental duties, can preserve parental rights under subsection (a)(1), those same efforts may be insufficient to remedy parental incapacity under subsection (a)(2)”) (citing In re M.J.H. and Matter of Adoption of C.A.W., 453 Pa.Super. 277, 683 A.2d 911, 916 (1996)); In re E.A.P., 944 A.2d at 82 (“[23 Pa.C.S.A. § 2511(a)(2) ] does not emphasize a parent’s refusal or failure to perform parental duties, but instead emphasizes the child’s present and future need for essential parental care, control or subsis*748tence necessary for his physical or mental well-being.”)- The Majority’s analysis also marks an extreme departure from our decisions in In re M.J.H., In re E.A.P. and In re Z.P. Ultimately, the Majority fashions a new legal test that is contrary to the long-standing jurisprudence of this Court.
The Majority also does not discuss the effect that Father’s incarceration has on Child or the likelihood that Father’s incapacity would be remedied in the near future. The Majority essentially disregards the trial court’s findings, and focuses instead on the fact that Father sent Child cards and some presents, and that Child could not have a contact visit with Father. In contravention to the trial court and our standard of review, the Majority places significant weight on these facts in order to find that termination of parental rights was improper.
In my view, Father’s gestures, standing alone, were insufficient to forge a meaningful relationship with Child. In any event, Father’s gestures and Child’s inability to have a contact visit with Father in prison were insufficient factors in In re Z.P. to sustain parental rights, and are likewise inadequate to preserve Father’s parental rights with regard to Child. 944 A.2d at 1125 (concluding that a child should not be placed in foster care indefinitely “just because an incarcerated parent ... shows interest in the his child[.]”). Indeed, as in In re E.A.P., the harsh reality is that Child does not even know who Father is, and “there is no relationship to speak of.” 944 A.2d at 84. As the trial court found:
In this case, Father has been incapable of performing his parental duties since Child’s birth. Though [Father] has attempted to have visits with the Child and sent cards to her, Father has been unable to maintain a parental relationship, because one never existed. And it was Father’s own actions, for which he accepted responsibility in pleading guilty to third-degree murder, which prevented such a relationship from forming....
Father has been incarcerated for Child’s entire life, there is no relationship or bond to speak of, and there was testimony that Child does not know Father.... [I]t is not likely that Father will be capable of providing the care and parenting that Child needs in a reasonable time. Father admitted there is no date certain when he can provide for her needs but thinks she should wait until he can.... [T]he child’s need for permanence and stability will not be subordinated to a parent’s claims of progress or hope for the future.
T.C.O., 6/24/09, at 6-7 and 8.
The trial court’s findings and legal rationale is consistent with this Court’s case law that the child’s right and need for a stable and continuous home environment is the paramount concern in an inquiry under 23 Pa.C.S.A. § 2511(a)(2). See In re E.A.P., 944 A.2d at 82 (“[T]he language in subsection (a)(2) should not be read to compel courts to ignore a child’s need for a stable home and strong, continuous parental ties, which the policy of restraint in state intervention is intended to protect. This is particularly so where disruption of the family has already occurred and there is no reasonable prospect for reuniting it.”); In re Z.P., 994 A.2d at 1126 (reiterating the principle that a child’s right must prevail over a parent’s, where parent cannot meet his minimal parental responsibilities).
Given the evidence of record that Father’s incapacity will not likely be remedied in the near future, the trial court did not abuse its discretion in placing little to no weight on the fact that Father sent Child cards and some presents, and that Child could not have a contact visit with *749Father in prison. “If ... the parents’ incapacity cannot be remedied, then, even though the parents demonstrate their love for the children and make sincere efforts to perform parental duties, their parental rights may be terminated.” In re M.J.H., 501 A.2d at 654. The Majority, in essence, reweighs the evidence of record, highlighting the evidence that it finds most favorable to Father, and reaches its own conclusion as though it were sitting as the trial court in the first instance. This, however, is not the appropriate standard for appellate review. See In the Interest of R.J.T., 608 Pa. 9, 9 A.3d 1179, 1190 (2010) (“This case epitomizes why appellate courts must employ an abuse of discretion standard of review, as we are not in a position to make the close calls based on fact-specific determinations .... Even if an appellate court would have made a different conclusion based on the cold record, we are not in a position to reweigh the evidence and the credibility determinations of the trial court. The Superior Court in this case did just that in highlighting negative information regarding Parents.... Accordingly, we conclude that the Superior Court erred in reevaluating the evidence.”). The Majority finds that Father’s efforts in sending Child cards and presents are entitled to great weight. The trial court did not.
To reach its conclusion, the Majority also presumes that Father will be capable of providing for Child, based upon the fact that Father took parenting classes, anger management and vocational training in prison. See Op. at 737-38 and 738. However, “Pennsylvania law does not compel [the preservation of parental rights] just because an incarcerated parent participates in prison programs.” In re Z.P., 994 A.2d at 1125. To the contrary, Child’s need for consistency and stability cannot be ignored merely because Father is “doing what [he] is supposed to do in prison.” Id. The ASFA-related policies demand reasonable efforts within a reasonable time to remedy parental incapacity, and Child’s need for permanency should not be suspended, where, as here, Child has been in foster care for over three years, and there is little rational prospect of timely reunification.
Finally, the Majority finds analogous support for its proposition in In re I.G., 939 A.2d 950 (Pa.Super.2007). Op. at 732-33 and 738.
I conclude that In re I.G. is factually distinguishable because it involves an exemplary father who prior to incarceration, tried to place his abandoned children in a suitable living arrangement because he did not have the ability to provide for them. In In re I.G., the father assumed custody of the children after the mother abandoned them. Realizing that his living arrangements were inadequate for him and the children, the father voluntarily placed the children with the maternal grandparents. After the maternal grandparents were no longer able to care for the children, the agency placed them in foster care, and father arranged for the children to be taken out of foster care and placed with paternal aunt and uncle. The father was then incarcerated.
A panel of this Court in In re I.G. reversed the termination of parental rights. We did so because the father “has tried to do the right thing and assume parental responsibility, first when Mother left the children, and then in acknowledging his overcrowded living conditions and signing a voluntary placement agreement, and finally in seeking out kinship care for the children.” 939 A.2d at 954. Based upon these facts, and more importantly, the existence of an imprecise record, this Court was unwilling to assume that the father’s current incapacity could not or would not be remedied.
*750Here, by contrast, Father was imprisoned before Child was born. Father never assumed custody or responsibility of Child prior to incarceration. Therefore, In re I.G. is factually inapposite.
More troubling, In re I.G. does not support the Majority’s decision to preserve parental rights so long as a parent sends a few cards and presents to the child and registers for prison programs. Although in In re I.G. this Court referenced the fact that the father tried to maintain contact with the children in prison, we did so only to illustrate the necessity for a “searching inquiry” and a fully developed record. 939 A.2d at 954. In highlighting the lack of a fully developed record, this Court further noted, among three other factors, that the length of father’s incarceration was not determined at the time of the parental termination hearings. As such, this Court did not know if father was incarcerated, would face incarceration, or if he was released from incarceration at the time of the termination hearing. Id. at 954-55 and n. 6. Primarily on this basis, the In re I.G. court was unwilling to assume that the father’s incapacity would not be remedied.
In stark contrast to In re I.G., the record in this case conclusively established that Father was imprisoned for a term of five to ten years and may not complete his sentence until August 2014. Moreover, unlike In re I.G., there is sufficient evidence establishing that Father does not know Child, has never cared for Child, and that Father’s incapacity will not likely be remedied in the near future.
Therefore, I believe that the Majority misreads In re I.G. Nothing in that decision can reasonably be construed to sustain the notion that a parent who has been imprisoned for a child’s entire life can maintain parental rights simply by sending the child occasional cards and presents and enrolling in prison programs. In short, In re I.G. does not lend support to the Majority’s reasoning or holding.
In sum, I find that the Majority’s decision is an unwarranted extension of existing law, and I cannot join its opinion. Contrary to the Majority, I conclude that CYS adduced sufficient evidence to terminate Father’s parental rights under 23 Pa.C.S.A. § 2511(a)(2), and I would affirm the trial court’s order. Accordingly, I dissent.

. "Once the statutory requirement for involuntary termination of parental rights has been established under [23 Pa.C.S.A. § 2511(a)], the court must consider whether the child's needs and welfare will be met by termination pursuant to [23 Pa.C.S.A. § 2511(b)]. In this context, the court must take into account whether a bond exists between child and parent, and whether termination would destroy an existing, necessary and beneficial relationship.” In re Z.P., 994 A.2d at 1121.


. Due to the lack of a meaningful bond between Father and Child, I similarly conclude that CYS meet its burden of proof under 23 Pa.C.S.A. § 2511(b).


. The Majority also distinguishes this case from our recent decision in In Re Adoption of C.L.G., 956 A.2d 999 (Pa.Super.2008) (en banc), claiming that Father's incarceration was not directly related to events that led to Child's placement in foster care. Op. at 735 n. 15 and 737. In my view, C.L.G. supports a finding that CYS met its burden of proof, as Father’s incarceration contributed to Child’s placement in foster care. Indeed, Father’s incarceration was part of the reason Child was adjudicated dependent and placed in foster care, because if Father was not incarcerated, he may have been available as Child's caretaker. However, Father was incarcerated, and thus could not assume care of Child after Mother voluntarily relinquished her parental rights to Child.


. Under 23 Pa.C.S.A. § 2511(a)(1), grounds for termination exist where "[t]he parent by conduct continuing for a period of at least six months immediately preceding the filing of the petition either has evidenced a settled purpose of relinquishing parental claim to a child or has refused or failed to perform parental duties.” Id.
By way of contrast, under 23 Pa.C.S.A. § 2511(a)(2), grounds for termination exist where ”[t]he repeated and continued incapacity, abuse, neglect or refusal of the parent has caused the child to be without essential parental care, control or subsistence necessary for his physical or mental well-being and the conditions and causes of the incapacity, abuse, neglect or refusal cannot or will not be remedied by the parent.” Id.
As indicated by their plain language, the two statutory provisions are remarkably different. 23 Pa.C.S.A. § 2511(a)(1) pertains to parental abandonment, while 23 Pa.C.S.A. § 2511(a)(2) primarily involves incapacity that will not be remedied.